Citation Nr: 0014760	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-03 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye condition manifested by refractive error, astigmatism, 
and lattice degeneration.

2.  Entitlement to service connection for a disability 
manifested by dry eyes, claimed as an undiagnosed illness due 
to Persian Gulf service.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1981 and from September 1990 to May 1991.  Service from 
November 1990 to April 1991 was in the Southwest Asia Theater 
of Operations.  She also had service in the Reserves.

This appeal arises from rating decisions of July 1996 and 
August 1998 from the Montgomery, Alabama, Regional Office 
(RO).  The veteran appealed these decisions to the Board of 
Veterans' Appeals (Board), and, in June 1999, the case was 
remanded to the RO for additional evidentiary development.  
The case is again before the Board for consideration.

When the Board remanded this case in June 1999, it noted that 
a new legal basis for claiming entitlement to service 
connection based on undiagnosed illnesses in certain veterans 
had been adopted since the veteran's claim for service 
connection for refractive error had been denied in November 
1994.  In so noting, the Board inadvertently omitted the 
issue of whether new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
diagnosed eye conditions.  Thus, the Board has restated the 
issues as on the cover page.

This decision will address the well groundedness of the claim 
for service connection for a back disability.  The remand 
that follows will address evidentiary development related to 
the issues of service connection for eye, back, and right 
wrist disabilities. 


FINDING OF FACT

There is lay evidence of the incurrence of a back injury 
during service, evidence of a present disability, and 
competent evidence of a nexus between the veteran's current 
disability and service.  


CONCLUSION OF LAW

The claim for service connection for a back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An October 1998 statement from an individual who served with 
the veteran during Desert Storm indicates, in essence, that 
the veteran injured her back lifting a computer case.  An 
October 1998 statement from another individual who served 
with the veteran in the Persian Gulf notes she injured her 
back.

The veteran presented testimony at a personal hearing at the 
RO in October 1998.  She indicated that she hurt her back 
lifting boxes one month after moving out into the desert.  

The report of a VA spine examination, dated in August 1999, 
notes a diagnosis of L4-L5-S2 minor central disk bulge with 
no herniation and with mention of discogenic disk disease, 
status post injection treatment.  The examiner noted that the 
veteran's low back complaints were service related based on 
information from the claims file and from the veteran that 
she was moving heavy equipment during service. 

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

A claimant for VA disability benefits has the preliminary 
responsibility to submit a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for service connection 
requires three elements to be well grounded.  It requires 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim is 
presumed.  Robinette v. Brown, 8 Vet.App. 69 (1995).  

Two lay statements from individuals who served with the 
veteran at the time she was on active duty in the Persian 
Gulf indicate that she injured her back.  Additionally, the 
veteran testified at her hearing that she injured her back 
while in the Persian Gulf.  Therefore, there is lay evidence 
of incurrence of a back disorder during service.  The August 
1999 VA spine examination shows a diagnosis of L4-L5-S1 
central disc bulge and mechanical myofascial pain syndrome.  
This constitutes evidence of a present disability.  The VA 
examination report also indicates that based on information 
from the veteran and the claims file, the veteran's back 
complaints were related to service.  This constitutes 
competent evidence of a nexus between the veteran's current 
disability and service.  Accordingly, the claim for service 
connection for a back disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



ORDER

The appeal for service connection for a back disability is 
allowed only to the extent that the claim is well grounded.


REMAND

The Board remanded this case to the RO in June 1999 for 
examination of the veteran and to obtain VA medical records.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Remand is again 
necessary for compliance with the prior remand.

The August 1999 VA eyes examination report diagnosed dry 
eyes.  However, the report does not indicate whether this is 
a diagnosis of an eye disorder or whether this may be a sign 
or symptom of a diagnosable disability or of an undiagnosed 
illness.  Additionally, not all of the examiner's comments 
were recorded in the ophthalmoscopy portion of the report.  
There are gaps indicating that words were not transcribed.  
There is reference to inferior field defect noted by the 
examiner to be unusual and warranting further evaluation.  
The nature and cause of these defects should be determined, 
if possible.  Since the examination report does not indicate 
whether dry eyes is a diagnosed eye disorder or a symptom of 
diagnosed or undiagnosed illness, and not all of the 
examiner's comments were recorded in the report, this case 
must be returned to the RO for additional information from 
the examiner or additional examination of the veteran.

On remand, VA medical records beginning in 1991 were 
obtained.  The remand also instructed that the claims folder 
was to be made available to the examiners for review prior to 
the examinations.  However, the veteran's representative has 
asserted that the Board's June 1999 remand was not followed 
since the VA medical records requested by the remand were not 
associated with the claims file at the time the examinations 
were conducted.  It appears that the representative is 
correct.  The August 1999 eye examination report indicates 
that no medical records were available for review.  
Additionally, the VA medical records were placed on top of 
the examination reports in the claims file, thus indicating 
that they may not have been available to the examiners for 
review.  Therefore, the examinations were not thorough and 
fully informed since they did not take into account the VA 
medical records of prior treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  Accordingly, the case must be returned 
to the RO for additional review of the claims file or 
additional examination of the veteran.  

The claims file contains copies of the veteran's service 
medical records.  The veteran's representative has correctly 
pointed out that a copied page of the service medical records 
is illegible due to poor copy quality.  Such a record may 
provide probative evidence concerning the veteran's claims.  
The Board is unable to equitably adjudicate the veteran's 
claims without these records or evidence that efforts have 
been expended to obtain them and they are unavailable.  
Accordingly, this case must be returned to the RO to request 
the originals or legible copies of the veteran's service 
medical records from the Alabama National Guard or the Army 
Reserve Personnel Center (ARPERCEN)/National Personnel 
Records Center (NPRC).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the originals 
or legible copies of the veteran's 
service medical records from the Alabama 
National Guard or ARPERCEN/NPRC.  
Associate all requests, replies and 
records with the claims file.  Obtain and 
associate with the claims file all VA 
treatment records of the veteran from 
January 1998 to the present.  These 
records should include all laboratory and 
diagnostic studies, to include any 
follow-up treatment or testing of the 
veteran's field of vision defect noted 
during the August 1999 examination.

2.  The veteran should be advised that 
her application for benefits based on 
alleged undiagnosed illness of the eyes 
is incomplete.  She should be asked to 
submit objective evidence of a chronic 
undiagnosed disability manifested by dry 
eyes.

3.  Following receipt of the above 
requested records, the RO should return 
the claims file to the examiner who 
conducted the August 1999 VA spine 
examination.  The examiner should be 
requested to review the VA medical 
records received by the RO after the 
August 1999 examination and any 
additional service medical records, and 
indicate whether any findings/opinions in 
the examination report would be changed.  
The examiner is asked to state whether 
the myofascial pain syndrome is a symptom 
of or otherwise related to the central 
disc bulge with no herniation.  The 
examiner should present all 
findings/opinions, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review.

4.  If the examiner who conducted the 
August 1999 VA spine examination is no 
longer available or is otherwise unable 
to review the veteran's claims file and 
the VA examination report, the RO should 
request that the veteran be scheduled for 
VA spine examination.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to 
render a diagnosis for any back 
condition(s) noted.  The examiner should 
state whether it is at least as likely as 
not that any current back disorder is 
related to any disease or injury in 
service.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims file is to be made available 
to the examiner for review prior to 
evaluation of the veteran, and the 
examiner should indicate if the claims 
file was reviewed.

5.  Following receipt of the above 
requested records, the RO should return 
the claims file to the examiner who 
conducted the August 1999 VA eyes 
examination.  The examiner is asked to 
fill in the gaps in the report indicating 
missing words.  The examiner should be 
requested to review the VA medical 
records received by the RO after the 
August 1999 examination and any 
additional service medical records, and 
indicate whether any findings/opinions in 
the examination report would be changed.  
The examiner should also indicate whether 
dry eyes is a diagnosed eye disorder or 
whether it is a symptom of an eye 
disorder.  If dry eyes is a symptom of an 
eye disorder, the examiner should 
indicate what the disorder is.  If no eye 
disorder is diagnosed, the examiner is 
asked to identify what disability, if 
any, might be attributable to dry eyes.  
The examiner is asked to address the 
inferior field defect noted in the August 
1999 examination report and to state 
whether that is a diagnosed disorder and 
whether further testing was done with 
respect to that condition.  The examiner 
should present all findings/opinions, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
file is to be made available to the 
examiner for review.

6.  If the examiner who conducted the 
August 1999 VA eye examination is no 
longer available or is otherwise unable 
to review the veteran's claims file and 
the VA examination report, the RO should 
request that the veteran be scheduled for 
VA eye examination.  All appropriate 
tests and studies should be conducted.  
The examiner should be specifically 
requested to fully describe the state of 
the veteran's eyes and vision, and 
provide diagnoses for any conditions 
noted, if possible.  If dry eyes is 
diagnosed, the examiner should also 
indicate whether this is a symptoms of a 
diagnosed eye disorder or if it is an 
undiagnosed illness.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran, and the examiner should indicate 
if the file was reviewed.

7.  Following completion of the above, 
the RO should review, conduct any 
additional evidentiary development that 
is deemed necessary, and readjudicate the 
veteran's claims. 

If a decision remains adverse to the veteran, she and her 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable period of time 
within which to respond.  The case should then be returned to 
the Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



